Citation Nr: 0307568	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  96-26 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right shoulder injury, with partial 
separation and arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right knee injury, status post 
arthroscopy.

3.  Entitlement to an evaluation in excess of 10 percent for 
a low back disorder.

4.  Entitlement to a compensable evaluation for a right hand 
disorder.

5.  Entitlement to a compensable evaluation for the residuals 
of a left shoulder injury for the period prior to February 
19, 1996.

6.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a left shoulder injury for the period on and 
after February 19, 1996.

(The issues of entitlement to service connection for a mid-
back disorder and a paracervical muscular disorder will be 
addressed in a separate Board decision.)

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claim of entitlement to service 
connection for a mid-back disorder.  In that decision, the RO 
also granted entitlement to service connection for the 
residuals of a right shoulder injury, the residuals of a 
right knee injury, and a low back disorder, and assigned 10 
percent evaluations for each of those disabilities.  The RO 
also granted entitlement to service connection for sinusitis, 
and assigned a noncompensable evaluation.  The veteran 
subsequently perfected appeals regarding each of these 
issues.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in April 1996.

This case also comes to the Board on appeal from a January 
1998 rating decision in which the RO denied entitlement to 
service connection for a cervical spine disorder.  In that 
decision, the RO also granted entitlement to service 
connection for the residuals of a left shoulder injury with 
impingement and assigned a 10 percent evaluation, effective 
February 19, 1996.  The veteran then perfected appeals 
regarding the issues of entitlement to service connection for 
a cervical spine disorder, entitlement to an increased 
evaluation for a left shoulder disorder, and entitlement to a 
compensable evaluation for a left shoulder disorder prior to 
February 19, 1996.  During the course of that appeal, the RO 
issued another SOC in August 1999.

In a January 2001 decision, the Board granted entitlement to 
an increased evaluation for sinusitis with allergic rhinitis.  
The Board also remanded the veteran's remaining claims to the 
RO for additional evidentiary development.  The requested 
development was subsequently completed, and, in October 2002, 
the RO issued a Supplemental Statement of the Case (SSOC) in 
which it continued to deny the veteran's still-pending 
appeals.

In addition, in a September 1999 rating decision, the RO also 
granted entitlement to service connection for the residuals 
of a right hand injury, assigning a zero percent 
(noncompensable) evaluation.  The veteran subsequently 
appealed that decision.  In October 2002, the RO issued an 
SOC regarding that issue.  In December 2002, the RO also 
issued an SSOC regarding the issue.

The record reflects that the veteran also initiated appeals 
regarding claims of entitlement to service connection for 
tinnitus and bilateral tinea pedis, and entitlement to 
increased evaluations for a left fifth finger injury and 
bilateral pes planus.  However, in a signed statement 
received in December 1999, the veteran indicated that he 
wished to withdraw his appeals with respect to these issues.  
Thus, these matters are not currently on appeal before the 
Board.

It should be noted that the Board is undertaking additional 
development with respect to the claims of entitlement to 
service connection for a mid-back disorder and paracervical 
muscular disorder, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 20.903 (2002)),  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.

FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
subjective complaints of pain in the right upper extremity; 
but not by limitation of motion in the right arm or by 
impairment to the humerus, clavicle, or scapula.

2.  The veteran's right knee disorder is manifested by 
subjective complaints of pain; but not by limitation of 
motion, instability, subluxation, or functional loss due to 
pain or other symptoms.

3.  The veteran's low back disorder is manifested by no more 
than slight limitation of motion in the lumbar spine.

4.  The veteran's right hand disability is manifested by 
chronic pain and swelling in the right wrist.

5.  For the period prior to February 19, 1996, the veteran's 
left shoulder disability was manifested by subjective 
complaints of pain in the left upper extremity; but not by 
limitation of motion in the left arm or by impairment to the 
humerus, clavicle, or scapula.

6.  For the period on and after February 19, 1996, the 
veteran's left shoulder disability is manifested by 
subjective complaints of pain in the left upper extremity and 
some limitation of motion due to pain; but not by impairment 
to the humerus, clavicle, or scapula.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a right shoulder injury are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5203 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a right knee injury, status post 
arthroscopy, have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2002).

3.  The criteria for a rating in excess of 10 percent for a 
low back disorder have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (2002).

4.  The criteria for a 10 percent disability rating for a 
right hand disorder have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5309 
(2002).

5.  For the period prior to February 19, 1996, the criteria 
for a compensable evaluation for a left shoulder disorder 
were not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5203.

6.  For the period on and after February 19, 1996, the 
criteria for an evaluation in excess of 10 percent for a left 
shoulder disorder are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect that, in July 
1986, he underwent a right knee arthroscopy due to complaints 
of knee pain.  The results of the procedure were found to be 
normal.  Subsequent clinical records reveal that he continued 
to complain of right knee pain.  In March 1987, the veteran 
sustained a laceration of the right index finger.  Later that 
month, he was treated for a superficial wound infection.  
Thereafter, in October 1987, he sustained a superficial 
laceration between the right thumb and index finger.

Subsequent service medical records show that, in June 1990, 
the veteran complained of low back pain.  He reported that he 
had "pulled" his back while bending over, and that he had 
experienced intermittent back pain ever since.  In July 1990, 
he reported experiencing pain in the mid-back area.  
Examination revealed full range of motion and some mild 
tenderness.  The examiner noted an impression of unresolved 
mid-back strain.  In December 1990, the veteran was treated 
for right hand pain.  It was noted that he had reported 
falling on his hand in August 1990, and that X-rays were 
negative for a fracture at that time.  Examination of the 
right hand and wrist revealed no deformities, no edema, full 
range of motion, and that sensation and pulses were intact.  
The examiner concluded that he might have low level 
inflammation due to old trauma and overuse.

Thereafter, in March 1992, the veteran reported experiencing 
left shoulder pain for the past two months.  Examination 
revealed no swelling or deformities.  The veteran reported 
experiencing pain during rotation and abduction.  The 
examiner noted an assessment of tendonitis.  In December 
1992, the veteran was again treated for low back pain, which 
he described as having been present for two years.  
Examination revealed no tenderness but some paravertebral 
muscle spasm in the thoracic spine area.  In July 1993, the 
veteran was also treated for right shoulder pain.  He 
explained that he felt like his shoulder was popping out of 
the joint.  The examiner noted an impression of "overuse 
syndrome".

A clinical note dated in May 1994 reflects that the veteran 
was treated for chronic mechanical low back pain and chronic 
right knee pain.  In a report of medical examination 
completed for separation in May 1994, an examiner indicated 
that his spine, upper extremities, and lower extremities were 
normal.  In a report of medical history also completed for 
separation in May 1994, it was noted that the veteran had a 
history of pain in his joints, back, and shoulders.

In September 1994, the veteran filed a formal claim of 
entitlement to service connection for the residuals of a 
right knee injury, a back injury, a shoulder injury, and a 
right hand injury.

Shortly thereafter, in November 1994, the veteran underwent a 
VA orthopedic examination.  The examiner noted that he had 
negative straight leg raising and that no effusion was 
present.  The veteran was reportedly able to toe walk, heel 
walk, and to do a full squat without difficulty.  Deep tendon 
reflexes were found to be symmetrical, and he was noted to 
have 5/5 muscle strength in the lower extremities.  No 
muscular atrophy was found.  The examiner noted that he was 
able to forward bend and toe touch, that lateral bend was to 
15 to 20 degrees, that lateral bending was to 20 degrees 
bilaterally, and that rotation was to 20 degrees bilaterally.  
Examination of the right shoulder revealed no right AC 
prominence and no crepitus, and that he had full range of 
motion.  The examiner found no evidence of tenderness and 
that there was normal 5/5 muscle strength for rotator cuff 
muscles.  It was also noted that he had no pain with 
adduction of the right upper extremity over the AC joint.  
Examination of the left shoulder was found to be essentially 
negative, with negative apprehension test and negative sulcus 
sign.  X-rays of the lumbar spine, left shoulder, and right 
hand were all found to be normal.  X-rays of the right 
shoulder revealed minimal AC separation.

In September 1995, the veteran was provided with another VA 
orthopedic examination.  He reported experiencing chronic 
pain in both shoulders, periodic swelling and pain in his 
right hand, and chronic pain in both knees.  He indicated 
that he did not have full strength in his right hand, and 
that his right first finger "does not feel right".  The 
veteran explained that he had injured his right hand when a 
locker fell on it in 1990.  He also reported that his right 
first finger had been caught in a door 8 years ago.  
Examination revealed a normally formed right hand with no 
external abnormality.  The examiner found that there was no 
tenderness to palpation, and that the veteran maintained a 
strong grip.  He was able to fully flex and extend all of the 
joints in his right index finger without symptoms.  The 
examiner observed that the right index finger was not tender 
or swollen on examination.  The veteran was observed to have 
adequate motion, as well as good strength on abduction and 
adduction for the right first finger, and good grasp.  The 
examiner concluded that no abnormalities were present on 
examination.

With respect to the veteran's shoulder problems, the veteran 
reported that he experienced persistent pain when lifting his 
arms above the level of the shoulders.  He indicated that he 
had sustained a partial dislocation in the right shoulder in 
the past.  Examination revealed the veteran's shoulders to be 
symmetrical, with no crepitation.  Range of motion testing 
showed that he could forward elevate his right shoulder to 
160 degrees, and that he could abduct to 140 degrees, 
although he reportedly experienced symptoms above 90 degrees 
without crepitation.  The examiner found that there was no 
impingement or spasm present, and that he had good strength.  
Range of motion in the left shoulder was found to be to 180 
degrees of forward elevation, 160 degrees of abduction, 40 
degrees of extension, and 90 degrees of internal and external 
rotation.  He was found to have equal strength in both 
shoulders.  

During his September 1995 VA examination, the veteran also 
reported experiencing some pain in both knees without 
swelling.  He also described noticing a "popping" or 
"clicking" sensation on the outside lateral surface of the 
right knee.  Examination showed that he had a normal gait, 
and that he was able to do a knee bend without difficulty.  
The examiner found that he had full range of motion (0 to 140 
degrees) in both knees.  No swelling was observed, and he 
reportedly maintained normal tendon reflexes in the lower 
extremities.  Some slight tenderness was found over the area 
of the lateral collateral ligament of the right lower 
extremity, with one "click" on the sliding of the tendon 
present under the examining hand.  The examiner noted 
diagnoses of a history of an injury to the right first finger 
with no residual abnormality found on examination; a history 
of an injury (contusion) to the right hand, remote, with 
reports of periodic swelling and burning with no abnormality 
found on examination; a history of a right shoulder injury 
with partial separation, pain on elevation, and a history of 
tendonitis; a history of tendonitis in the left shoulder with 
normal examination; and a history of a right knee injury with 
prior arthroscopy with tendonitis of the right knee.  The 
examiner also noted that arthritis of the right knee was not 
found on X-rays, and that X-rays of the right shoulder did 
not rule out partial separation.  

Radiology reports dated in September 1995 showed that X-rays 
of the right hand and right knee showed no significant 
pathology

A September 1995 letter from a private chiropractor reveals 
that the veteran had presented himself to that office one 
month before complaining that he had injured his back in 
April 1990.  The veteran reportedly complained of neck pain, 
neck stiffness, pain between the shoulders, pain in the right 
shoulder, pain in the right knee, and low back pain.  The 
chiropractor indicated that X-rays of the cervical spine had 
revealed decreased cervical lordosis; that X-rays of the 
thoracic spine had revealed mild increased thoracic kyphosis 
and progression of degenerative joint disease; that X-rays of 
the lumbar spine had shown mild decreased L5 disc spacing 
with lumbar lordosis within normal limits; and that X-rays of 
the right shoulder had revealed mild decreased AC joint 
spacing.  The chiropractor concluded that the veteran had 
received traumatic injuries to his cervical, thoracic, and 
lumbar spines, and that these injuries had resulted in 
intervertebral segmental dysfunction, nerve root irritation, 
supportive tissue damage, and pain.  The chiropractor 
indicated that it was his opinion that the veteran's 
aforementioned conditions were directly caused by the 
accident in which he had been involved in April 1990.

In the October 1995 rating decision, the RO granted 
entitlement to service connection for the residuals of a 
right knee injury, and assigned a 10 percent disability 
evaluation under the criteria of Diagnostic Code (DC) 5257, 
effective July 28, 1994.  The RO also granted entitlement to 
service connection for the residuals of a right index finger 
injury, and assigned a 10 percent evaluation under the 
criteria of DC 5225, effective July 28, 1994.  Service 
connection was also established for mechanical low back pain, 
which was evaluated as 10 percent disabling under DC 5292, 
effective July 28, 1994, and for the residuals of a right 
shoulder injury with partial separation, which was evaluated 
as 10 percent disabling under DC 5203, effective July 28, 
1994.  The RO also denied entitlement to service connection 
for mid-back strain and for a left shoulder disability.

In November 1995, the veteran underwent magnetic resonance 
imaging (MRI) in both shoulders and the right knee.  The 
report of the MRI of both shoulders shows that there were 
hypertrophic changes of the AC joints of both shoulders with 
impingement of the supraspinatus muscles.  It was also noted 
that there was a small Hill-Sach's deformity in the left 
shoulder in keeping with the history of previous 
dislocations.  The reviewer noted an impression of 
surpraspinatus tendenopathy in both shoulders with small 
inferior acromial spur in the left shoulder, and a small 
Hill-Sachs deformity in the left shoulder.  The MRI of the 
right knee revealed a tear involving the posterior horn 
lateral meniscus; articular subchondral injury involving the 
posterior lateral tibial plateau; and small joint effusion.

A December 1995 VA clinical note shows that the veteran 
complained of pain in his neck, mid-back, and low back, as 
well as numbness in his right hand.  It was noted that he 
wanted MRI studies obtained for his right hand and his entire 
spine.  The examiner noted an assessment of "arth?".  

As explained in the Introduction, the veteran subsequently 
appealed these issues.  In a statement received in February 
1996, the veteran argued that the VA examinations conducted 
in September 1994 and September 1995 were inadequate in 
regard to his right knee disability because MRI studies were 
not obtained.  He argued that an MRI was necessary because X-
rays would not show tissue damage, tissue scars, or the inner 
structure of the knee.  In this regard, he pointed to the 
results of MRI studies recently obtained at the VA Medical 
Center (MC), which showed that there was evidence of a tear 
involving the posterior horn of the lateral meniscus.  He 
also pointed to a December 1995 clinical note showing that he 
needed a right knee brace due to instability.  For this 
reason, he argued that a 40 percent disability evaluation was 
warranted under the criteria of DC 5262.  The veteran also 
argued that a separate 10 percent evaluation was warranted 
under DC 5010 for traumatic arthritis due to a May 1986 
radiology note indicating that "slight tissue swelling and 
facet eburnations" were observed, and a July 1986 radiology 
note indicated that degenerative osteoplothic (sic) changes 
were observed below the patella.  He argued that the fact 
that the VA examinations conducted in 1994 and 1995 did not 
detect arthritis was moot because they did not obtain MRI 
studies.

In January 1996, the veteran underwent an MRI of the neck.  
The report shows an impression of minimal spondylosis without 
cervical spine herniated nucleus pulposus.

In his February 1996 statement, the veteran also argued that 
an MRI of the right shoulder should have been obtained.  He 
noted that an MRI obtained at the VAMC in October 1995 showed 
hypertrophic changes of the right AC joint, which impinge 
upon the supraspinatus muscles.  He asserted that this 
finding confirms the presence of arthritis in his right 
shoulder, as did a January 1996 clinical note showing that he 
was diagnosed with "multiple joint disease involving the 
shoulder".  For these reasons, the veteran contended that he 
should receive a separate 10 percent rating under DC 5010 for 
arthritis in his right shoulder.

In his February 1996 statement, the veteran further argued 
that service connection should be awarded for disabilities in 
his thoracic spine and cervical spine.  In support of that 
claim, he pointed to his service medical records, and the 
opinion of the private chiropractor contained in his 
September 1995 letter.  With respect to his low back 
disorder, the veteran also argued that a separate 20 percent 
evaluation was warranted under DC 5295 due to the finding of 
muscle spasm in an October 1995 medical report.  He also 
asserted that a 10 percent evaluation should be assigned for 
his right index finger disability because a 10 percent 
evaluation was the minimum rating available under DC 5225 for 
favorable ankylosis.  In support of the various contentions 
set forth in his February 1996 statement, the veteran pointed 
to several medical treatises that were enclosed with his 
statement.

In March 1996, the veteran presented testimony at a personal 
hearing at the RO.  He testified that he was experiencing 
clicking, popping, and periodic locking of his right knee.  
He also testified that he experienced periodic swelling and 
giving out of the right knee, and that he had been issued a 
knee brace at the VAMC.  He stated that he was currently 
working as a security guard at a corrections facility, and 
that his knee problems were creating difficulties at work.  
The veteran further testified that he experienced a constant 
dull aching in his lower back and in his mid-back.  He also 
indicated that he was having problems with his neck, which he 
had been told could be related to his shoulder disabilities.

Later that month, the veteran underwent a VA examination.  He 
reported experiencing bilateral shoulder pain, neck pain, 
right knee, and headaches.  Examination revealed a normal 
gait, and that deep tendon reflexes were bilaterally 
symmetrical.  Motor examination was found to be within normal 
limits.  The examiner found that there were multiple regions 
of significant spasm on the trapezius, levator scapulae 
insertion bilaterally, and the cervical spine.  The examiner 
noted an impression of neck and shoulder pain, and right knee 
pain.

The veteran subsequently submitted a report of an examination 
conducted at Ogden Orthopedic Clinic, Ltd., in June 1996.  In 
this report, the examiner noted that the veteran was 
complaining of bilateral shoulder pain, both anteriorly in 
the region of the AC joints and posteriorly along the joint 
line.  The examiner found that the anterior pain was more 
associated with crepitus, which was greater on the left than 
on the right.  It was noted that he had undergone previous 
MRI studies, which he did not bring to the examination.   
These studies reportedly showed bilateral hypertrochanteric 
changes of the AC joints with impingement on the 
supraspinatus muscle, and a small Hill Sachs deformity, which 
was consistent with the veteran's history of trauma.

In the January 1998 rating decision, the RO granted 
entitlement to service connection for a left shoulder 
disorder and assigned a noncompensable evaluation, effective 
July 28, 1994.  The RO also granted a 10 percent evaluation 
for this disability under 5203, effective February 19, 1996.  
The RO based its decision on the veteran's report of having 
dislocated his left shoulder in service, the October 1995 MRI 
report showing evidence of a prior dislocation, and the 
February 1996 VA examination report showing that he 
complained of pain and burning in his left shoulder.  The RO 
noted that the February 1996 report also showed evidence of 
functional loss in the form of pain-on-motion and weakness 
beyond 90 degrees of forward elevation.  The RO therefore 
found that a 10 percent evaluation was warranted under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  The veteran 
subsequently appealed the disability ratings assigned in 
thats decision.

In a statement received in September 1998, the veteran 
asserted that the effective date of the 10 percent evaluation 
assigned for his left shoulder disorder should have been July 
28, 1994, because that was the day following his discharge 
from service.

In September 1998, the RO arranged for QTC Medical Services 
to provide an examination of the veteran in regard to his 
right hand disorder.  During that examination, the veteran 
explained that his pain was mostly located on the base of the 
second finger at the wrist joint area, and that his symptoms 
were constantly there.  He noted that it hurt when he wrote 
or did any work with his right hand.  The examiner noted a 
history of gout in the right hand.  Examination revealed an 
anatomical defect on the right hand at the base of the second 
metacarpal at the wrist joint area with minimal swelling.  It 
was noted that he could make a fist and that he had normal 
strength in both hands.  The examiner noted he had had normal 
X-rays of the hand and wrist in the past.  The examiner 
obtained additional X-rays, which revealed normal bones in 
the right hand and wrist.  The examiner noted a diagnosis of 
right hand soft tissue swelling, with chronic pain of the 
wrist and second metacarpal wrist joint.  The examiner 
determined that he was able to use his hand normally for 
grasping, pushing, pulling, twisting, and probing, but that 
he had some difficulty with writing due to pain.

In a September 1999 rating decision, the RO granted 
entitlement to service connection for the residuals of a 
right hand injury and assigned a noncompensable evaluation 
under DC 5225, effective July 28, 1994.  The veteran 
subsequently appealed the disability rating assigned in that 
decision.

In a letter received in September 1999, the veteran asserted 
that a 10 percent evaluation was warranted for his right hand 
injury under DC 5309, because there were clinical records 
demonstrating that he had a weakened grip.

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to advise the veteran that he was free to submit any 
additional medical evidence that could help establish that 
his claimed paracervical muscular and/or mid-back disorders 
are related to his active military service, and that he 
should identify any health care providers who had treated him 
for his claimed disabilities.  The RO was also instructed to 
advise him to provide the necessary release so records could 
be obtained from Dr. W., his chiropractor, and so a more 
detailed opinion could be obtained from Dr. W.  The Board 
further instructed the RO to provide the veteran with an 
orthopedic examination to determine the nature, etiology, and 
severity of his various disabilities.

Shortly thereafter, in March 2001, the RO issued a letter to 
the veteran advising him of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In that letter, the RO 
explained to the veteran what evidence had already been 
considered in adjudicating his claims, and what evidence 
would be necessary to substantiate his claims.  The RO noted 
that the evidence necessary to substantiate his claim had 
been requested by the Board in its January 2001 remand.  The 
RO also noted that, if he completed the enclosed 
authorization forms, VA would obtain records that he 
identified on his behalf.

Later that month, the RO issued a letter to Dr. W., asking 
that he submit all available treatment records pertaining to 
the veteran.  The RO also requested that Dr. W. provide an 
opinion, with supporting rationale, regarding the etiology of 
the veteran's claimed cervical and thoracic spine 
disabilities.  In a response letter dated in April 2001, Dr. 
W. indicated that the veteran had not received any additional 
treatment since the date of the last report that had been 
forwarded to VA.  The chiropractor further noted that he 
stood by his last report.

In a September 2001 letter, the RO advised the veteran that 
Dr. W. had not answered the questions that were asked of him 
in a March 2001 letter.  The RO explained what those 
questions were, and asked that the veteran assist in 
obtaining responses from his chiropractor.

In April 2002, the RO arranged for QTC Medical Services to 
provide an orthopedic examination of the veteran with regard 
to his various disabilities.  The examiner noted that the 
veteran walked with a limp, but that he appeared "very well 
musculared" with excellent strength of all of his 
extremities, which were asymmetrical.  Examination showed 
that his leg lengths were the same, and that there were no 
signs of any abnormal changes in the weight bearing status of 
his feet.  He reportedly used no devices for ambulating, and 
there was no limitation of walking or standing.  The examiner 
indicated that he could do all activities of daily living 
without difficulty.  Examination of the shoulders revealed no 
swelling, redness, or spasticity of motion, although it was 
noted that he would only come to 90 degrees abduction 
bilaterally.  With encouragement, he was reportedly able to 
go to 110 degrees on the left and 145 degrees on the right.  
The examiner found that, passively, he had full range of 
motion with 110 degrees flexion on the left and 160 degrees 
flexion on the right.  External rotation was found to be 35 
degrees actively on the left and 50 degrees actively on the 
right.  Internal rotation was found to be 35 degrees on the 
left and 50 degrees on the right.  The examiner concluded 
that his range of motion was limited by pain because he 
reported a burning sensation in the posterior aspect of the 
shoulder.

Examination of both knees revealed that he had full range of 
motion.  Drawer sign and McMurray's sign were noted to be 
negative.  The examiner concluded that he had normal range of 
motion with no pain, weakness, fatigue, incoordination, or 
lack of endurance.  The examiner further concluded that he 
had no constitutional signs of arthritis such as weight loss, 
anemia, or color changes in the skin.  On examination of the 
cervical spine, the veteran reported experiencing pain with 
motion.  The thoracic spine manifested no muscle spasm or 
tenderness, and no ankylosis.  During examination of the 
lumbar spine, the veteran reported experiencing pain with 
straight leg raising supine to 10 degrees on the right and on 
the left when it was negative to 80 degrees.  He also 
reported pain whenever his spine would be extended greater 
than 20 degrees.  Flexion was reportedly possible to active 
70 degrees with the remaining 20 degrees described as 
painful.  Right and left lateral flexion was noted to be to 
30 degrees with pain on a further 10 degrees.  Right rotation 
was noted to be to 50 degrees, and left rotation was noted to 
be to 35 degrees with painful motion at 25 degrees.  The 
examiner concluded that there was limited motion in the 
lumbar spine with subjective pain.  The examiner further 
concluded that fatigue, weakness, incoordination, or lack of 
endurance did not affect range of motion. 

During the April 2002 QTC examination, X-rays were obtained 
of the right shoulder, which showed some minimal spurring of 
the right AC joint.  X-rays of the left knee were found to be 
completely normal, and X-rays of the right knee were found to 
be completely normal with no evidence of spur formation, and 
well maintained joint spaces.  No loose bodies were visible.  
X-rays of the lumbar spine showed that disc spaces were well-
maintained, and that there was no evidence of ossified or 
traumatic changes.  X-rays of the cervical and thoracic spine 
revealed that all disc spaces were well maintained with no 
evidence of arthritis or significant spur formation.  The 
examiner concluded that all X-rays were within normal limits, 
except for the X-rays of the right shoulder, which showed 
some minimal degenerative changes at the AC joint.

In the report of the April 2002 QTC examination, the examiner 
noted diagnoses of post partial separation of the right 
shoulder with some residual ossified formation; status post 
oscopy right knee without evidence of degenerative changes; 
and chronic lumbosacral pain, due to residuals lumbosacral 
strain.  The examiner found that no diagnoses were warranted 
for thoracic spine or mid-back because no pathological 
findings were made.  The examiner also found that no 
diagnosis was warranted for the cervical spine.  He concluded 
that the symptoms experienced in regard to the cervical spine 
were most likely related to myofascial fibromyalgia.  The 
examiner determined that the veteran was able to work in his 
usual occupation of law enforcement.

With respect to the veteran's cervical spine and mid-back 
claims, the examiner determined that his pain was most likely 
myofascial, and that there was no current disability in the 
cervical or thoracic spines that were caused or aggravated by 
any incident of his military service.  The examiner concluded 
that he totally disagreed with Dr. W.'s conclusion, which was 
made five years after the reported in-service injury.  The 
examiner explained that decreasing of cervical lordosis was 
not the result of trauma, and that his interpretation of X-
rays was wrong.  The examiner explained that Dr. W. was 
either looking at someone else's X-rays or that his reading 
of the veteran's X-rays was poor.  

Also in the report of the April 2002 QTC examination, the 
examiner noted that there was no evidence of malunion, 
nonunion, ankylosis, or recurrent dislocations in the 
shoulders.  The examiner also found that there was no 
evidence of muscle spasm on extreme bending of the lumbar 
spine or loss of lateral spine motion.  He further determined 
that there was no evidence of subluxation, locking, swelling, 
or tenderness of the right knee.  He noted that there was no 
evidence of weakened movement, excessive fatigability, or 
incoordination attributable to his shoulder, knee, or low 
back disorders.  It was explained by the examiner that the 
loss of motion shown on examination was more likely than not 
due to lack of effort on the part of the examinee.  The 
examiner also noted that there was no evidence of unfavorable 
ankylosis on examination, and that it was less likely that he 
experienced any significant limitation of function due to his 
disorders, even with flare-ups.  In his report, the examiner 
provided a list of medical records that he found useful in 
reaching his conclusions.

In the October 2002 SSOC, the RO denied entitlement to 
increased evaluations for the residuals of a left shoulder 
injury, a right shoulder injury, and a right knee injury.  
The RO also denied entitlement to an increased evaluation for 
mechanical low back pain, and entitlement to service 
connection for mid-back strain and paracervical muscular 
pain.  In a separate SSOC issued later that month, the RO 
again entitlement to increased evaluations for the residuals 
of a left shoulder injury and a right shoulder injury.

Later that month, the veteran submitted an additional 
statement in support of his claims.  With respect to his 
right knee and bilateral shoulder disabilities, he argued 
that separate evaluations are warranted for arthritis in 
these joints.  He also asserted that an earlier effective 
date is warranted for the compensable evaluation assigned for 
his left shoulder disorder.  He further contended that a 
greater than 10 percent evaluation is warranted for his low 
back disability under DC 5295, due to muscle spasms.  He also 
asserted that service connection was warranted for his 
cervical spine and thoracic spine disabilities, and that the 
RO should not have relied on the report of his April 2002 QTC 
examination.  He contended that the conclusions reached by 
that examiner were unreliable because he did not consider the 
veteran's contention of having fallen in service, and because 
he did not consider the previous diagnoses of cervical spine 
and thoracic spine disabilities noted in service.  With 
respect to his right hand disability, the veteran argued that 
an increased evaluation was warranted based on pain.

In January 2002, the Board received an additional letter from 
the veteran.  In that letter, he argued that the RO had not 
considered the provisions of 38 C.F.R. § 4.59 in evaluation 
his shoulder disabilities.  He argued that motion in his 
shoulders was limited by pain that he experienced on 
movement.  He also reiterated his contention that he should 
receive a separate evaluation for his right knee disability 
due to degenerative arthritis.

II.  Legal Analysis

A.  Preliminary matter - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOCs issued in April 1996 and August 1999, the SSOCs issued 
in October 2002, December 2002, and the text of the March 
2001 letter to the veteran, the Board believes that the 
appellant has been given ample notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the text of the March 2001 
letter in which the RO advised the veteran that VA would 
assist him by obtaining medical records and other evidence 
that he adequately identifies.  In that letter, the RO also 
advised the veteran of what type of evidence was necessary to 
substantiate his claims.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board believes that the RO 
has obtained all relevant medical records that the veteran 
sufficiently identified.  Furthermore, the RO provided the 
veteran with several VA and QTC examinations.  With respect 
to the opinion sought from Dr. W., the Board believes that 
the RO has satisfied the VCAA in its attempt to obtain this 
opinion.  The Board notes that this information was requested 
from Dr. W. in a March 2001 letter and that the chiropractor 
subsequently responded by indicating that he wished to stand 
by his earlier statements.  The RO advised the veteran of Dr. 
W.'s response and requested that he assist in obtaining the 
additional information from the physician.  To date, no 
further response has been received from Dr. W.  In any event, 
the Board believes that, because Dr. W. chose to provide no 
additional information, and because the veteran has been 
specifically advised that he should attempt to obtain the 
information from the physician, the RO has satisfied the VCAA 
to the extent possible under the circumstances.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002) (noting need to 
identify documents notifying appellant of respective 
responsibilities in identifying and securing evidence under 
VCAA).

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as no other obtainable 
evidence has been indicated by the veteran, development by 
the Board would serve no useful purpose.  For the same 
reasons, the Board concludes that any defect in meeting the 
technical requirements of the VCAA is nonprejudicial and 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Evaluation in excess of 10 percent for residuals of a 
right shoulder injury with partial separation and arthritis

The veteran is seeking an increased evaluation for his 
service-connected residuals of a right shoulder injury.  As 
explained in a statement received in October 2002, he 
contends that he should be granted a higher disability rating 
of 20 percent under DC 5203, for nonunion with loose 
movement.  He also contends that he should be granted a 
separate disability rating of 40 percent under DC 5003-5201, 
for arthritis in his right shoulder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where the 
claimant has expressed disagreement with an initially 
assigned disability evaluation, it is possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods, based upon the facts found during the appeal period.

The veteran's service-connected residuals of a right shoulder 
disability are currently rated as 10 percent disabling under 
the criteria of DC 5203.  Under this code, a 10 percent 
disability rating is warranted for malunion of the clavicle 
or scapula, or for nonunion of the clavicle or scapula 
without loose movement.  A 20 percent rating is warranted for 
dislocation of the clavicle or scapula, or for nonunion of 
the clavicle or scapula with loose movement.

With respect to the veteran's contention that an increased 
disability evaluation is warranted for his right shoulder 
disability under DC 5203, the Board notes he has specifically 
argued that there is nonunion with loose movement in his 
right shoulder.  However, the 10 percent disability rating 
currently assigned under DC 5203 already contemplates the 
presence of nonunion in the right shoulder.  Thus, the issue 
that must first be addressed by the Board is whether this 
disability is manifested by loose movement so as to warrant a 
20 percent disability rating under that code.

In support of his contention that his right shoulder 
disability is manifested by loose movement, the veteran has 
pointed to the reports of MRI studies obtained in October 
1995, and X-rays obtained in September 1995.  However, the 
Board believes that, while this evidence would be relevant to 
determining whether or not there is nonunion in this joint, 
such diagnostic evidence is less probative in determining 
whether or not such nonunion is manifested by loose movement.  
In answering this question, the Board believes the numerous 
reports of physical examinations to be much more probative.

In that regard, the Board has considered the reports of VA 
outpatient examinations conducted since 1994 in regard to 
right shoulder complaints, and the report of an outpatient 
examination conducted by a private orthopedic specialist in 
June 1996.  However, we find that the report of his June 1996 
outpatient examination is negative for any indication that 
the veteran's right shoulder displayed loose movement on 
examination.  Similarly, although the veteran's VA treatment 
records do demonstrate that he complained of pain in his 
right shoulder on numerous occasions, we believe that these 
records are negative for any indication that his right 
shoulder displayed loose movement on examination.

The Board has also considered the reports of VA examinations 
conducted in November 1994 and September 1995.  Although the 
veteran reported during his November 1994 examination that he 
experienced episodes of a "catching" sensation in his right 
shoulder, and that it sometimes felt unstable, physical 
examination revealed that he had normal strength and full 
range of motion.  No evidence of instability or looseness was 
noted.  The report of his September 1995 VA examination is 
also negative for any evidence of instability or looseness.  
Thus, the Board finds that these reports do not support the 
assignment of an increased evaluation under the criteria of 
DC 5203.

The Board believes the aforementioned findings to be 
consistent with the report of the April 2002 QTC examination, 
which shows that physical examination revealed no clinical 
findings consistent with nonunion, malunion, or dislocation.  
Thus, we conclude that the preponderance of the competent and 
probative evidence is against finding that an increased 
evaluation is warranted under the criteria for DC 5203 based 
on loose movement.

The veteran also contends that his right shoulder disorder 
should be rated as arthritis under DC 5003, and that an 
increased rating of 40 percent should be granted under DC 
5201 based on limitation of motion caused by that arthritis.  

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  When the limitation 
of motion of the specific joint or joints involved is non 
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent evaluation 
will be established where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent evaluation shall be established for X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of DC 5003 states that the 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.

Under DC 5201, which pertains to limitation of motion of the 
arm, limitation of motion to 25 degrees warrants a 40 percent 
rating for the major extremity and a 30 percent evaluation 
for the minor extremity.  Limitation of motion midway between 
the side and shoulder level warrants a 30 percent evaluation 
for the major extremity and 20 percent for the minor 
extremity.  Limitation of motion at shoulder level warrants a 
20 percent rating for either the major or minor extremity.  
Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2002).

The Board recognizes that there is evidence of record to 
suggest that the veteran has arthritis in his right shoulder.  
However, we believe that, even if there is evidence of 
arthritis in his right shoulder, the competent and probative 
evidence of record does not support the assignment of an 
increased evaluation under the provisions of DC 5003-5201.  

In this regard, the Board finds the most probative evidence 
of record to be the reports of the veteran's November 1994 VA 
examination, his September 1995 VA examination, and his April 
2002 QTC examination, as these reports are the only two of 
record that contain specific findings regarding ranges of 
motion for the right shoulder.  In particular, we note the 
report of his November 1994 VA examination in which it was 
found that he had full range of motion in his right shoulder.  
We also note the September 1995 VA examination report, which 
shows that he could elevate his right shoulder to 160 degrees 
and that he could abduct to 140 degrees.  Similarly, during 
his April 2002 examination, it was also found that he could 
elevate his right shoulder to 160 degrees.  In addition, 
although the QTC examiner noted that he would only initially 
come to 90 degrees of abduction, he was subsequently able to 
come to 145 degrees with encouragement.  The Board concludes 
that these findings do not support the assignment of a 
compensable evaluation under the criteria of DC 5201.

The Board is cognizant that there is evidence of limitation 
of motion in the right shoulder, even though the degree of 
limitation is not sufficient to support the assignment of a 
compensable evaluation under DC 5201.  Under such 
circumstances, and when the imitation of motion is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, DC 5003 
provides for the assignment of a 20 percent evaluation where 
the record shows X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; or a 10 percent evaluation 
where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  

In this case, although the severity of the veteran's right 
shoulder disorder has not been shown to be so severe as to 
result in incapacitating attacks, the Board believes that the 
symptomatology shown by the record is sufficient to support 
the assignment of a 10 percent evaluation based on limitation 
of motion.  However, because the Board believes that 10 
percent already assigned under DC 5203 contemplates some 
slight limitation of motion, such a separate rating under DC 
5003 would effectively evaluate the veteran twice for the 
same manifestations of disability, which is prohibited under 
the rating schedule.  See 38 C.F.R. § 4.14 (2002).

Having reviewed the complete record, the Board further finds 
that the preponderance of the competent and probative 
evidence is against the assignment of an increased evaluation 
for the right shoulder under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Although the veteran has consistently reported 
that he experiences constant pain and limitation of motion in 
his right shoulder, repeated physical examination has 
consistently demonstrated that the veteran's subjective 
complaints are not supported by the clinical findings during 
examination.  For example, the April 2002 QTC examiner 
specifically found that there was no evidence of weakened 
movement, excessive fatigability, or incoordination 
attributable to his right shoulder.  Although motion in the 
shoulder was found to be additionally limited by pain, we 
believe that degree of limitation to already be adequately 
compensated by the 10 percent evaluation currently assigned 
under DC 5203.  The Board further believes that the findings 
reported during his April 2002 QTC examination with respect 
to functional limitations in the right shoulder to be 
essentially the same as findings reported during previous 
physical examinations.  Therefore, the Board finds that the 
criteria for an increased evaluation under the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 have not been met.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 10 percent for the veteran's right 
shoulder disorder.  The Board has reviewed the record in 
detail, and cannot identify any period during the pendency of 
this appeal in which higher evaluations could be warranted 
for this service-connected disability.  See Fenderson, supra.  
The benefits sought on appeal must accordingly be denied.

C.  Evaluation in excess of 10 percent for residuals of right 
knee injury,
status post arthroscopy

The veteran contends that he should be awarded an increased 
evaluation for his service-connected right knee disorder.  He 
also contends that he should be awarded a separate disability 
rating for degenerative arthritis in the right knee under 
DC 5003, or under DC 5262.

The veteran's right knee disability is currently assigned a 
10 percent evaluation under the criteria of DC 5257.  Under 
this code, a 10 percent disability rating is warranted for 
slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.

The veteran believes that he should be evaluated as 30 
percent disabling under DC 5257, which is the maximum 
disability rating available under that code.  In support of 
that contention, he has pointed to the fact that he has been 
prescribed a knee brace by VA due to instability in his right 
knee.  However, having reviewed the complete record, the 
Board finds that the preponderance of the competent and 
probative evidence is against the assignment of an increased 
evaluation under that code.

In this regard, we note the report of his September 1995 VA 
examination, which indicated that the veteran had a normal 
gait and that he was able to do a knee bend without 
difficulty.  Although the examiner noted that there was one 
"click" on the sliding of the tendon, the report is 
negative for any findings of instability or subluxation.  
Similarly, a VA physical examination conducted in May 1996 
also revealed a normal gait and motor examination.  The Board 
believes these findings to be consistent with those report 
during his April 2002 QTC examination, which revealed that 
his right knee was essentially normal on examination.  In 
that report, the examiner found that there was no evidence of 
subluxation or instability of the right knee, and no evidence 
of locking, swelling, or tenderness.  The examiner also found 
that he had normal range of motion in his right knee with no 
evidence of pain, weakness, fatigue, incoordination, or lack 
of endurance.  

In short, the Board believes that repeated physical 
examination has shown the veteran's right knee disorder to be 
essentially asymptomatic, with no objective evidence of 
instability or subluxation so as to support the assignment of 
more than a 10 percent disability rating under DC 5257.  We 
have, of course, considered the veteran's complaints of 
instability, which are recorded in his written statements and 
in the reports of his outpatient treatment records.  We have 
also considered the fact that he was apparently given a knee 
brace in order to address those complaints.  However, we find 
the veteran's complaints to be less probative than the 
consistent findings reported on physical examination.

The veteran has contended that he should be evaluated under 
the criteria of DC 5262, which pertains to impairment of the 
tibia or fibula.  Under this code, malunion of the tibia or 
fibula with slight knee or ankle disability warrants a 
10 percent evaluation, malunion of the tibia or fibula with 
moderate knee or ankle disability warrants a 20 percent 
evaluation, and malunion of the tibia or fibula with marked 
knee or ankle disability warrants a 30 percent evaluation.

However, in this case, there is no medical evidence of record 
showed that the veteran has malunion in his tibia or fibula.  
Furthermore, even if there was such evidence, the competent 
and probative evidence demonstrates that he has no more than 
slight impairment in his right knee.  As noted above, the 
veteran's April 2002 QTC examination revealed that his right 
knee was essentially normal on examination.  There was no 
evidence of subluxation or instability of the right knee, and 
no evidence of locking or swelling.  Examination also showed 
that he had normal range of motion in his right knee with no 
evidence of pain, weakness, fatigue, incoordination, or lack 
of endurance.  The Board believes these findings to be 
consistent with the VA examination conducted in September 
1995, which revealed that he reported some slight tenderness 
over the area of the lateral collateral ligament, and that 
one "click" was found on the sliding of the tendon.

The veteran has repeatedly pointed to an October 1986 service 
medical record showing that he experienced clicking, popping, 
and loss of range of motion in his right knee.  However, the 
Board notes that the issue currently on appeal is whether an 
increased evaluation is warranted for the period from July 
1994, which is the effective date of his grant of service 
connection.  Thus, we find those complaints noted in October 
1986, only four months following his right knee arthroscopy, 
to be much less probative as to the current severity of his 
right knee disorder than the reports of physical examinations 
conducted throughout the past several years.

Similarly, we have also considered a November 1995 MRI 
report, which shows that mild joint effusion was present in 
the right knee.  However, we believe them to be less 
probative than the findings noted in the reports of physical 
examinations conducted over the last several years, which are 
negative for any objective evidence of locking or effusion.  
As discussed in detail above, we believe that these findings 
do not support the assignment of an increased evaluation 
under DC 5258.

The veteran has also asserted that a separate disability 
rating should be assigned under DC 5003, or under DC's 5260 
and 5261, for arthritis in the right knee.  However, even if 
it were accepted that the veteran had arthritis in his right 
knee, the preponderance of the competent and probative 
evidence is against the assignment of a compensable 
evaluation for that arthritis.  For example, the report of 
his September 1995 VA examination showed that he had full 
range of motion in both knees.  Similarly, the report of his 
April 2002 QTC examination also showed that he had full range 
of motion.  Although the veteran has reported experiencing 
limited range of motion, the Board places more probative 
weight on the reports of physical examination, which 
consistently show that he has full range of motion in his 
right knee.  Thus, we find that the preponderance of the 
competent and probative evidence is against the assignment of 
a compensable evaluation for the right knee under DC's 5003, 
5260, and/or 5261. 

Furthermore, the Board also finds that the preponderance of 
the competent and probative evidence is against the 
assignment of an increased evaluation for the right shoulder 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See DeLuca, supra.  Although the veteran has consistently 
reported that he experiences constant pain, limitation of 
motion, and other symptoms in his right knee, repeated 
physical examination has failed to support these complaints.  
The Board has found the most probative evidence in that 
regard to be the report of his April 2002 QTC examination, 
which revealed that he had normal range of motion in his 
right knee with no evidence of pain, weakness, fatigue, 
incoordination, or lack of endurance.  The examination also 
revealed no evidence of locking or swelling. 

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 10 percent for the veteran's right knee 
disorder.  The Board cannot identify any period during the 
pendency of this appeal in which higher evaluations could be 
warranted for this service-connected disability.  See 
Fenderson, supra.  The benefits sought on appeal must 
accordingly be denied.  

D.  Evaluation in excess of 10 percent for low back disorder

The veteran's low back disorder is presently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5292.  Under 
this code, limitation of lumbar spine motion will be rated as 
10 percent disabling where slight, 20 percent disabling where 
moderate, and 40 percent disabling where severe.

Upon careful review, the Board finds that the preponderance 
of the evidence is against the assignment of an increased 
evaluation under the criteria of DC 5292.  The most probative 
evidence of record in this regard is the report of the 
veteran's April 2002 QTC examination, because this was the 
only report in which specific ranges-of-motion findings were 
reported for the lumbar spine.  In that report, the examiner 
found that he could extend to 20 degrees before experiencing 
pain, and that he had flexion to active 70 degrees with the 
remaining 20 degrees described as painful.  Right and left 
lateral flexion was noted to be to 30 degrees with pain on a 
further 10 degrees.  Right rotation was noted to be to 50 
degrees, and left rotation was noted to be to 35 degrees with 
painful motion at 25 degrees.  We believe these findings to 
be consistent with no more than a 10 percent evaluation under 
DC 5292 for "slight" limitation of motion in the lumbar 
spine.

In addition, the Board further finds that the preponderance 
of the competent and probative evidence is against the 
assignment of an increased evaluation for the right shoulder 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, 
we note the findings of the April 2002 QTC examiner, who 
specifically concluded that fatigue, weakness, 
incoordination, and lack of endurance did not affect range of 
motion in the lumbar spine.  Although the examiner found that 
pain did affect motion, the Board notes that we have already 
considered that additional limitation in finding that a 
10 percent evaluation was warranted under DC 5292. 

The veteran has argued that a separate 10 percent disability 
rating should be assigned under DC 5295, which applies to low 
back strain.  However, the Board finds that separate 
disability ratings are not available under DC 5292 and DC 
5295 because these codes both contemplate limitation of 
motion in the lumbar spine.  To assign separate ratings under 
these codes would violate 38 C.F.R. § 4.14, which 
specifically prohibits VA from assigning separate ratings for 
the same manifestations under different diagnoses.

Similarly, the veteran has also requested a separate 10 
percent disability rating under DC 5003 based on X-ray 
evidence of arthritis in his lumbar spine.  However, because 
a compensable disability rating under DC 5003 also 
contemplates the presence of limitation of motion in the 
lumbar spine, the Board finds that assigning separate ratings 
under these codes would violate 38 C.F.R. § 4.14.


The Board has considered whether the application of DC 5295 
would afford the veteran an evaluation in excess of 10 
percent.  Under that code, a 40 percent evaluation is 
warranted where the disorder is severe, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward flexion, loss of lateral 
motion, arthritic changes or narrowing or irregularity of 
intervertebral spaces, or some of the above with abnormal 
mobility on forced motion.  An evaluation of 20 percent is 
warranted for muscle spasm on extreme forward flexion and 
loss of lateral spine motion on one side, and a 10 percent 
evaluation is warranted for characteristic pain on motion.

In this case, although the veteran's chiropractor noted in a 
September 1995 letter that there was muscle spasm in his 
lower back, VA physical examination in November 1994 failed 
to reveal any evidence of muscle spasm in the lumbar spine.  
Most significantly, the April 2002 QTC examiner specifically 
found that there was no evidence of muscle spasm on extreme 
bending of the lumbar spine or loss of lateral spine motion.  
In light of their respective training and expertise, the 
Board believes the findings of this examining physician to be 
more probative than that of the veteran's chiropractor.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding 
that Board is permitted to looks at factors such as health 
care provider's training, knowledge, and skill in analyzing 
medical data); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Accordingly, we find that the preponderance of the 
evidence is against the assignment of an increased evaluation 
under DC 5295.

In short, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 10 percent for the veteran's low back 
disorder.  The Board cannot identify any period during the 
pendency of this appeal in which higher evaluations could be 
warranted for this service-connected disability.  See 
Fenderson, supra.  The benefits sought on appeal must 
accordingly be denied.



E.  Compensable evaluation for a right hand disorder

According to the December 2002 SSOC, the veteran's residuals 
of a right hand injury are currently evaluated as non 
compensable under the criteria of 38 C.F.R. § 4.71a, DC 5225, 
which provides the rating criteria for ankylosis of the index 
finger.  Under this Code provision, a 10 percent evaluation 
is warranted when the ankylosis of the minor index finger is 
favorable or when the ankylosis of the minor index finger is 
unfavorable.  

Effective August 26, 2002, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating ankylosis and limitation of motion of 
the fingers and thumb.  67 Fed. Reg. 48,784 (July 26, 2002).  
Because the veteran's claim for an increased evaluation was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  See 
Karnas, 1 Vet. App. at 311; VAOPGCPREC 3-2000 (opinion of VA 
General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran. In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change, and that the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.)  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to claim prior to effective date 
of the amended regulations).  See also 38 U.S.C.A. § 7104(c) 
(West 1991); 38 C.F.R. § 14.507 (2001) (precedent opinions of 
VA General Counsel are binding on Board).

The Board notes that, by virtue of the SSOC issued in 
December 2002, the RO has provided the veteran with notice of 
both the old and the revised regulations for rating the 
fingers and thumb.  Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993)

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis, and the demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The record shows that service connection is in effect for the 
residuals of a fracture of the right index finger, although 
that issue is not presently on appeal.  This disability was 
also evaluated using the criteria of DC 5225.  For this 
reason, the Board finds that the RO was incorrect to also 
rate the right hand disorder using DC 5225.  We believe that 
this violates the rule against pyramiding, by compensating 
the veteran twice for the same manifestations under different 
diagnostic codes.  38 C.F.R. § 4.14.  Instead, the Board 
believes that his right hand disability is more appropriately 
rated by analogy under DC 5309, which pertains to muscle 
injuries to the hand, as this is the only diagnostic code 
that applies to the hand as a whole.  38 C.F.R. § 4.20.  

DC 5309 provides the criteria for evaluating impairment of 
Muscle Group IX.  Muscle Group IX consists of the intrinsic 
muscles of hand, the thenar eminence, short flexor, opponens, 
abductor and adductor of the thumb, the hypothenar eminence, 
and the short flexor, opponens and abductor of the little 
finger.  The forearm muscles act in strong grasping movements 
and are supplemented by the intrinsic muscles in delicate 
manipulative movements.  The hand is so compact a structure 
that isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 percent.  38 C.F.R. 
§ 4.73, DC 5309, Note.

The Board believes the most probative evidence of record 
regarding the severity of the veteran's right hand disability 
to be the reports of his September 1995 VA examination and 
his September 1998 QTC examination.  In the report of the 
1995 examination, it was noted that he had a normally formed 
right hand with no external abnormality.  The examiner found 
no tenderness to palpation, and that he was able to maintain 
a strong grip.  No abnormalities were found on examination.  
Thereafter, in September 1998, examination revealed he could 
make a fist and that he had normal strength of both hands.  
The examiner determined that he was able to use his hand 
normally for grasping, pushing, pulling, twisting, and 
probing, but that he had some difficulty with writing due to 
pain.  It was noted that he had an anatomical defect on the 
right hand at the base of the second metacarpal at the wrist 
joint area with minimal swelling.  The examiner noted that he 
had normal X-rays of the hand and wrist in the past.  The 
examiner also obtained additional X-rays, which revealed 
normal bones in the right hand and wrist.  The examiner noted 
a diagnosis of right hand soft tissue swelling with chronic 
pain of the wrist and second metacarpal wrist joint. 

Thus, it appears that the veteran's right hand disability is 
manifested primarily by soft tissue swelling with chronic 
pain of the wrist and the second metacarpal wrist joint.  
Although he had some difficulty writing as a result, he was 
able to use his right hand normally for grasping, pushing, 
pulling, twisting, and probing.  The Board believes this 
level of symptomatology to be consistent with the minimum 
10 percent disability rating warranted under DC 5309.  

The Board of course recognizes that DC 5309 calls for a 10 
percent disability rating based on limitation of motion, and 
that the evidence shows that the veteran's right hand 
disability is manifested primarily by pain and swelling, 
rather than limitation of motion.  However, as indicated by 
38 C.F.R. § 4.21, it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  Findings sufficiently 
characteristic to identify the disease and the disability 
there from and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.  In light of the degree of functional 
impairment caused by the veteran's pain and swelling, the 
Board believes that an analogous rating of 10 percent under 
DC 5309 is appropriate in this case.

In accordance with the criteria of DC 5309, the Board has 
considered whether an evaluation in excess of 10 percent is 
warranted under both the old or revised rating criteria 
applicable to rating limitation of motion and/or ankylosis of 
the fingers and thumb.  However, as discussed in detail 
above, the competent and probative evidence of record 
establishes that the veteran's right hand disability is not 
manifested by limitation of motion in his fingers or hand.  
Thus, we conclude that the preponderance of the evidence is 
against an evaluation in excess of 10 percent under DC 5309 
or the specific diagnostic codes applicable to limitation of 
motion in the fingers or thumb.

The veteran further contends that he should be evaluated 
separately using the criteria of DC 5017, which pertains to 
gout.  In support of this contention, he points to the 
September 1998 QTC examiner's notation that he had a history 
of gout in his right hand.  

Pursuant to DC 5017, gout is rated under the criteria for 
rheumatoid arthritis, DC 5002.  See 38 C.F.R. § 4.71a, DC 
5002 (2002).  Gout as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; and with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year a 40 percent evaluation 
is assigned.  One or two exacerbations a year in a well-
established diagnosis would support a 20 percent diagnosis.  

Although the September 1998 VA examiner noted that the 
veteran had a history of gout, this finding appears to have 
been based primarily upon the veteran's description of his 
past symptomatology, and not upon the examiner's findings.  
The Board has reviewed the complete record, and can find no 
further evidence suggesting that the veteran has experienced 
gout in his right hand.  As noted above, the criteria of DC 
5017-5002 indicate that a compensable evaluation will be 
awarded only when there is a well-established diagnosis.  In 
this instance, the Board believes that the preponderance of 
the evidence is against finding that the veteran has gout in 
his right hand.  Therefore, we find that DC 5017-5002 is not 
for application.

In short, the Board finds that the competent and probative 
evidence supports the assignment of a 10 percent evaluation, 
and no more, for the veteran's service-connected right hand 
disability under the criteria of DC 5309.  The Board further 
finds that the competent and probative evidence supports the 
assignment of a 10 percent evaluation from July 28, 1994, 
which is the effective date of the grant of service 
connection.  See Fenderson, supra.  To this extent, the 
benefit sought on appeal is granted.

F.  Compensable evaluation for the residuals of left shoulder 
injury for the period
prior to February 19, 1996,and an evaluation in excess of 10 
percent
on and after February 19, 1996

The veteran's service-connected residuals of a left shoulder 
disability are currently evaluated under the criteria of DC 
5203.  Under this code, a 10 percent disability rating is 
warranted for malunion of the clavicle or scapula, or for 
nonunion of the clavicle or scapula without loose movement.  
A 20 percent rating is warranted for dislocation of the 
clavicle or scapula, or for nonunion of the clavicle or 
scapula with loose movement.

Although the RO found that a noncompensable evaluation was 
warranted under the criteria of DC 5203, the RO also 
concluded that a 10 percent evaluation was warranted, 
effective February 1996, for functional loss due to pain and 
other symptoms under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.

In determining whether an increased evaluation is available 
under the criteria of DC 5203, the Board has found the most 
probative evidence to be the reports of VA examinations 
conducted in November 1994 and September 1995, and the report 
of the QTC examination conducted in April 2002.  In the 
report of his November 1994 examination, it was noted that 
examination of the left shoulder was found to be essentially 
negative, with negative apprehension test and negative sulcus 
sign.  Thereafter, in the report of his September 1995 
examination, it was noted that his shoulders were 
symmetrical, with no crepitation, and that he had equal 
strength in both shoulders.  The examiner found that there 
was no impingement or spasm present, and that he had good 
strength.  The Board believes these essentially negative 
findings to be consistent with those noted in the report of 
his April 2002 QTC examination in which it was found that 
there was no evidence of malunion, nonunion, ankylosis, or 
recurrent dislocations in the shoulders.  That examiner also 
found that there was no evidence of weakened movement, 
excessive fatigability, or incoordination attributable to his 
shoulder disorders

In light of these findings, the Board concludes that the 
preponderance of the competent and probative evidence is 
against entitlement to a compensable evaluation under DC 
5203.  In essence, we find that the competent and probative 
evidence establishes that his left shoulder disorder is not 
manifested by nonunion, malunion, or dislocation.

The Board has considered the veteran's contention that the 
October 1995 MRI studies confirm the presence of recurrent 
dislocations in his left shoulder.  However, the report of 
these studies shows that there was a small Hill-Sachs 
deformity present, which was found to be consistent with a 
history of previous dislocation.  Such a finding was also 
noted in the June 1996 report from Ogden Orthopedic Clinic, 
Ltd.  However, these findings are not sufficient to establish 
the presence of a current dislocation or recurring 
dislocations so as to warrant a 20 percent evaluation under 
DC 5203.  As noted above, the April 2002 QTC examiner 
specifically found that there was no evidence of recurrent 
dislocations in the left shoulder.

The Board has considered whether a higher disability rating 
is available under the criteria of DC 5201, which pertains to 
limitation of motion in the shoulder.  As noted above, under 
DC 5201, limitation of motion to 25 degrees warrants a 
40 percent rating for the major extremity and a 30 percent 
evaluation for the minor extremity.  Limitation of motion 
midway between the side and shoulder level warrants a 30 
percent evaluation for the major extremity and 20 percent for 
the minor extremity.  Limitation of motion at shoulder level 
warrants a 20 percent rating for either the major or minor 
extremity.  Full range of motion of the shoulder is measured 
from zero degrees to 180 degrees in forward elevation 
(flexion), zero degrees to 180 degrees in abduction, and zero 
degrees to 90 degrees in both external and internal rotation.  
38 C.F.R. § 4.71, Plate I (2002).

The Board notes that, during his September 1995 VA 
examination, range of motion in the veteran's left shoulder 
was found to be to 180 degrees of forward elevation, 160 
degrees of abduction, 40 degrees of extension, and 90 degrees 
of internal and external rotation.  In the report of his 
April 2002 QTC examination, it was noted that he would 
initially come to only 90 degrees abduction, bilaterally, in 
his shoulders.  With encouragement, however, he was 
reportedly able to go to 110 degrees on the left.  External 
rotation was found to be 35 degrees actively on the left and 
50 degrees actively on the right.  Internal rotation was 
found to be 35 degrees on the left and 50 degrees on the 
right.  The examiner concluded that his range of motion was 
limited by pain, because he reported a burning sensation in 
the posterior aspect of the shoulder.

The Board believes that these ranges of motion do not warrant 
a compensable evaluation under DC 5201 because his motion is 
not limited to the shoulder level.  Thus, the preponderance 
of the evidence is against an increased evaluation under this 
code.

The Board further finds that the preponderance of the 
competent and probative evidence is against the assignment of 
an evaluation in excess of the 10 percent already assigned 
for the left shoulder under the provisions of 38 C.F.R. 
§§ 4.40; 4.45.  See DeLuca, supra.  As noted above, the April 
2002 QTC examiner specifically found that it was unlikely 
that the veteran experienced any significant limitation of 
function due to his disorders, even with flare-ups.  He 
specifically found that there was no evidence of weakened 
movement, excessive fatigability, or incoordination 
attributable to his shoulder disorders.  Although motion was 
found to be somewhat limited due to pain, the Board believes 
that this symptomatology is already contemplated by the 10 
percent currently assigned under these provisions.

The Board recognizes that the 10 percent currently assigned 
for the left shoulder disability is effective only from 
February 19, 1996, and that the veteran believes it should be 
effective from July 1994.  However, as discussed in detail 
above, the November 1994 VA examination was essentially 
negative for any pathology in the left shoulder.  Similarly, 
the September 1995 VA examination was also essentially 
negative for any pathology in the left shoulder.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against the assignment of a 10 percent evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 prior to February 19, 1996.  
See Fenderson, supra.

The veteran contends that the 10 percent evaluation must be 
made effective from July 1994 because he filed his claim for 
service connection within one year of his separation from 
service.  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based upon an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002): 38 C.F.R. § 
3.400 (2002).  The date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  In the case of claims for increased 
evaluations, the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later, 38 
C.F.R. § 3.400(o)(1), with the following exception.  In a 
claim for disability compensation, the effective date can be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

It is true that the veteran filed his initial claim for 
service connection within one year of his separation from 
service.  Thus, the initial award of service connection has 
been made effective from July 28, 1994.  However, this does 
not automatically entitle the veteran to a compensable 
evaluation as of that date if the evidence does not establish 
his entitlement to that evaluation.  As noted above, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that, in cases where the claimant has 
expressed disagreement with an initially assigned disability 
evaluation, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods, based 
upon the facts found during the appeal period.  In the 
present case, the competent and probative evidence 
establishes that a compensable evaluation is not warranted 
prior to February 19, 1996.

The veteran has also contended that a separate disability 
rating is warranted for his left shoulder disability under 
the criteria of DC 5003, for degenerative arthritis.  
However, even if it were accepted that he did have arthritis 
in his left shoulder, the preponderance of the evidence would 
be against a compensable evaluation under that code.  As 
discussed in detail above, DC 5003 provides for the 
assignment of a compensable evaluation based upon limitation 
of motion due to arthritis.  In this case, the evidence does 
not support a finding that he has a compensable degree of 
limitation of motion under DC 5201 in his left shoulder.  
Although DC 5003 provides for the assignment of a 10 percent 
evaluation based upon noncompensable limitation of motion due 
to pain, the record reflects that he has already been awarded 
a 10 percent evaluation from February 1996 due specifically 
to limitation of motion due to pain.  Thus, to award a 
separate disability rating under DC 5003 would violate the 
provisions of 38 C.F.R. § 4.14.  As far the period prior to 
February 1996, the Board has already determined that his left 
shoulder disorder was not manifested by limitation of motion 
prior to that date.  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the assignment of 
a compensable evaluation for the veteran's left shoulder 
disorder prior to February 19, 1996.  The Board further 
concludes that the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent on and 
after February 19, 1996.  The benefits sought on appeal must 
accordingly be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a right shoulder injury, with partial separation 
and arthritis, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a right knee injury, status post arthroscopy, is 
denied.

Entitlement to an evaluation in excess of 10 percent for a 
low back disorder is denied.

Entitlement to a disability evaluation of 10 percent for a 
right hand disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation for the residuals of 
a left shoulder injury for the period prior to February 19, 
1996, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left shoulder injury for the period on and 
after February 19, 1996, is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

